IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN RE: INVOLUNTARY TERMINATION           : No. 88 MAL 2017
OF PARENTAL RIGHTS TO: D.B.J., JR.,      :
A MINOR                                  :
                                         : Petition for Allowance of Appeal from
                                         : the Order of the Superior Court
PETITION OF: D.B.J., SR., FATHER         :


                                    ORDER



PER CURIAM

     AND NOW, this 7th day of March, 2017, the Petition for Allowance of Appeal is

DENIED.